COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Retired Judge Hodges*


DOMINIC D. ROBINSON
                                                                 MEMORANDUM OPINION ∗∗
v.      Record No. 0739-08-1                                         PER CURIAM
                                                                    AUGUST 19, 2008
HAMPTON REDEVELOPMENT AND
 HOUSING AUTHORITY AND VIRGINIA MUNICIPAL
 GROUP SELF-INSURANCE ASSOCIATION


               FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                  (Dominic D. Robinson, pro se, on briefs).

                  (Robert A. Rapaport; Kira A. Ligato; Clarke, Dolph, Rapaport, Hull,
                  Brunick & Garriott, P.L.C., on brief), for appellees.


        Dominic D. Robinson (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) the statute of limitations contained in Code §§ 65.2-601 and

65.2-406 bars her claim filed on September 17, 2007, and, therefore, the commission is without

jurisdiction to hear it; and (2) claimant failed to prove any legal basis for tolling the statute of

limitations contained in either code section. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Robinson v. Hampton Redevelopment and Housing

Authority , VWC File No. 206-31-07 (Mar. 7, 2008). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




        *
         Retired Judge William H. Hodges took part in the consideration of this case by
designation pursuant to Code § 17.1-400(D).
        ∗∗
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27. 1

                                                                                     Affirmed.




       1
         Because we summarily affirm the commission’s decision, we deny appellees’ motions
to dismiss filed on May 8, 2008 and May 20, 2008. In addition, we deny claimant’s motions
under Code § 8.01-428, seeking an award of one billion dollars. We note that in rendering our
decision, we did not consider any evidence that was not properly before the commission when it
rendered its decision.
                                          -2-